 



Exhibit 10.2
SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
     THIS SECOND AMENDMENT (the “Amendment”) is made as of April 16, 2008, to
the Registration Rights Agreement (the “Agreement”) between Neoprobe Corporation
(the “Company”) and Platinum-Montaur Life Sciences, LLC (the “Purchaser”), dated
December 26, 2007, as amended by the Amendment to Registration Rights Agreement,
dated February 7, 2008. Capitalized terms not otherwise defined herein shall
have the meanings defined in the Agreement.
Recital
     The Company and the Purchaser desire to amend certain provisions of the
Agreement to extend the time within which the Company is required to file a
Registration Statement covering various portions of the Registrable Securities.
Statement of Agreement
     In consideration of the foregoing, and of their mutual promises contained
herein, the parties agree as follows:
     1. Filing Date. The definition of “Filing Date” contained in Section 1 of
the Agreement is hereby amended to read as follows: “ ‘Filing Date’ means May 1,
2008.”
     2. Resale Registration. The first sentence of Section 2(a) of the Agreement
which states that “On or prior to the Filing Date the Company shall prepare and
file with the Commission a “resale” Registration Statement providing for the
resale of all Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415,” shall be deleted in its entirety and replaced with
the following: “On or prior to the Filing Date the Company shall prepare and
file with the Commission a “resale” registration statement providing for the
resale of: (i) the shares of Common Stock issuable upon conversion of the
Series B Note issued to the Purchaser pursuant to the Purchase Agreement;
(ii) the shares of Common Stock issuable upon exercise of the Series W and X
Warrants issued to the Purchaser pursuant to the Purchase Agreement; and
(iii) 3,500,000 shares of Common Stock issuable as interest on the Notes, for an
offering to be made on a continuous basis pursuant to Rule 415. Additionally,
(A) within thirty-five (35) days following the Third Closing Date (as that term
is defined in the Purchase Agreement) the Company shall prepare and file with
the Commission an additional “resale” Registration Statement providing for the
resale of: (i) the shares of Common Stock issuable upon the conversion of the
Preferred Shares; (ii) the shares of Common Stock issuable upon exercise of the
Series Y Warrant issued to the Purchaser pursuant to the Purchase Agreement; and
(iii) shares of Common Stock issuable as dividends on the Preferred Shares, for
an offering to be made on a continuous basis pursuant to Rule 415 and (B) within
thirty-five (35) days of a receipt by the written request of the Holder
therefore, the Company shall prepare and file with the Commission an additional
“resale” Registration Statement providing for the resale of the shares of Common
Stock issuable upon the conversion of the Series A Note issued to the Purchaser
pursuant to the Purchase Agreement.
     3. Sole Holder. Purchaser represents that it has not assigned or otherwise
transferred any of the Registrable Securities, and that as of the date of this
Amendment, it is the sole Holder of the Registrable Securities.

 



--------------------------------------------------------------------------------



 



     4. No Other Modification. Except as expressly modified or amended hereby,
the terms and conditions of the Agreement shall remain unchanged and in full
force and effect, and each of the parties hereby ratifies and confirms the same.
     5. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original and all such counterparts together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized persons as of the date first
indicated above.

                  NEOPROBE CORPORATION    
 
           
 
  By:   /s/ David C. Bupp
 
Name: David C. Bupp    
 
      Title: President & CEO    
 
                PLATINUM-MONTAUR LIFE SCIENCES, LLC    
 
           
 
  By:   /s/ Michael Goldberg
 
Name: Michael Goldberg    
 
      Title: Portfolio Manager    

2